Citation Nr: 9904129	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for sinusitis.  

Entitlement to service connection for irregular and irritable 
bowel syndrome (IBS), to include a gastric motility disorder.  

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to March 
1990.  

This appeal to the Board of Veterans' Appeals (Board) was 
from rating decisions of the Department of Veterans' Affairs 
(VA) Regional Office (RO) at Waco, Texas.  In September 1995, 
the veteran canceled a prior request for a personal hearing 
before a member of the Board at the RO.  She did have 
personal hearings before hearing officers at the RO in 
November 1995 and in September 1997.  

The appellant has submitted evidence directly to the Board 
and has waived initial consideration of that evidence by the 
RO.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has sinusitis and that such is related to service.   

2.  There is no competent evidence that any current TMJ 
syndrome arose during active service or is otherwise related 
to service.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for entitlement to service connection for TMJ 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). 

The United States Court of Veterans' Appeals (Court) has held 
that in order for a claim to be well-grounded, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service, of a current disability, and of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also set forth the parameters of what 
constitutes a well-grounded claim, defining such as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The Federal Circuit held that 
such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or

possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  If no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

The Court held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1998) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997); see also Grottveit at 93.  

On the question of medical causation, a competent opinion of 
a medical professional is required.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).


Factual Background Sinusitis

The service medical records show that, on the enlistment 
examination in June 1984, the veteran complained of 
sinusitis.  She reportedly took antihistamines for sinusitis 
and had lost no time from work because of it.  In June 1985, 
she was seen for complaints of nausea, dizziness, and 
diarrhea.  The next day she was seen for complaints that she 
could not keep anything down.  On examination, the nasal 
sinus cavities were tender to palpation.  The assessment was 
weakness and nervousness of unknown etiology.  In August 
1985, she complained of her nose being stopped up.  Sinus 
congestion and fluid build-up were assessed.  A 10-year 
history of sinus congestion was noted in September 1985.  In 
December 1985, she was treated again for sinus congestion 
among other similar symptoms.   

In May 1986, the veteran was seen for head cold symptoms and 
a history was recorded of sinusitis.  On examination, the 
sinuses were not mentioned.  The assessment was upper 
respiratory infection.  Sudafed was prescribed for sinus 
congestion in March 1987.  In April 1987, she complained of 
sinus drainage, a scratchy throat, some nausea, and some 
clear productive coughing.  A viral illness was assessed.  
Service dental records reflect that in November 1987, the 
veteran was taking Sudafed for "chronic sinusitis." 

The veteran was seen in October 1988 for complaints of nasal 
congestion, cough, epigastric pain, fever and chills.  The 
nares were congested.  A viral illness was assessed.  In 
March 1989, when she gave a dental health history, she 
included checking "sinusitis" in a problem list.  In May 
1989, she was given refills of medication for recurrent 
sinusitis and allergic rhinitis.  She received Entex, Actifed 
and Motrin.  Frequent refills were indicated.  A general 
physical examination for an extension of enlistment in June 
1989 reflected complaints of sinusitis and swollen or painful 
joints.  These symptoms reportedly were reviewed, but no 
other mention was made of them on the examination.  Later in 
June 1989, she was seen for complaints of sinus congestion.  
She still was smoking.  The maxillary sinuses were tender to 
percussion.  A sinus scan reportedly was within normal 
limits.  The assessment included rhinitis.  

In August 1989, the veteran was suffering with a productive 
cough, chest and throat pain, dizziness, ear congestion, and 
a fever.  Some temporal and maxillary tenderness was 
elicited.  Bilateral rhinitis was noted and the assessment 
was viral syndrome.  In September 1989, she was seen for 
complaints of sore throat, nasal congestion, coughing and 
hearing congestion.  Maxillary tenderness was elicited.  
Bilateral rhinitis was disclosed.  On sinus illumination, the 
borders were visible.  Nothing else about the sinuses was 
recorded.  Viral syndrome was assessed.  In October 1989, she 
was seen for complaints of a purulent green discharge.  Her 
symptoms also included bitemporal headaches and a puffy 
sensation around the eyes.  Her history was reported to 
include bacterial sinusitis and seasonal allergies.  On 
physical examination, there were swollen erythematous nares, 
tender left maxillary and frontal sinuses, and submaxillary 
and left post-cervical adenopathy.  Bacterial maxillary and 
frontal sinusitis was diagnosed.  

A Report of Medical Board in October 1989 does not note 
anything about the sinuses or gastrointestinal system.  In 
December 1989, the veteran reportedly needed refilled 
prescriptions for her sinuses (Actifed), and also Naprosyn 
for lymphedema. 

The veteran's disability compensation claim submitted in 
April 1990 did not include anything about the sinuses.  

On a VA examination in July 1990, the veteran complained of 
sinus problems (apparently sinus headaches) and a pressure 
sensation in the cheek but the pertinent examination was not 
remarkable.  There was no diagnosis involving the sinuses. 

A communication regarding a disability claim from the veteran 
in September 1990 does not mention the sinuses. 

The veteran had a personal hearing before a hearing officer 
at the RO in November 1995.  The transcript is of record.

VA dental records show that in April 1996, it was recorded 
that the veteran's continuing sinus problems were aggravating 
her TMJ problems. 

On a VA nose and sinuses examination in November 1996, 
history was recorded that the veteran had had allergic 
reactions since age 14 with nasal congestion, post-nasal 
drip, and pressure around the ethmoid area year round.  She 
reportedly had passed out from heat exhaustion in service and 
fallen, hitting her chin, with bruising and swelling.  She 
also had had some dental work involving some fillings and had 
not been in too good condition.  Following these events, she 
stated that she began to have symptoms in her jaw area with 
headache all over and in the maxillary sinus area.  On 
examination, the external nose, nasal vestibule, right and 
left nasal cavities, septum, floor of the nose, inferior 
meatus, inferior turbinates, middle meatus, middle turbinate, 
sphenoethmoid recess, olfactory area and superior turbinates 
were normal.  Sinus X-ray series showed no significant 
mucosal thickening in the maxillary sinuses and no air fluid 
levels.  The impression was unremarkable sinus series.  The 
clinical diagnoses were allergic rhinitis and TMJ syndrome, 
bilaterally.  

The veteran had another personal hearing before a hearing 
officer at the RO in September 1997.  She testified that 
sinusitis was first diagnosed during active service and 
recalled having receive Sudafed for it.  She testified that 
she had had sinus trouble from the beginning of active 
service.  She described swelling of the sinuses and lymph 
nodes during active service with facial pain below the eyes, 
around the cheeks and toward the ears.  The pressure had 
continued and did not seem to be seasonal any longer.  With 
jaw adjustments following active service, she stated that her 
sinuses seemed to open and she could breathe.  She stated 
that she was not being treated for her sinuses.  Transcript.  


Analysis

The veteran contends that her enlistment examination 
indicated only symptoms which could be experienced generally 
by anyone, and that "real" sinusitis did not develop until 
active service.  While sinus congestion was treated on a 
number of occasions during active service, chronic sinusitis 
was not demonstrated.  In May 1986, a history of sinusitis 
was recorded, but the sinuses were not examined and an upper 
respiratory infection, not specifically sinusitis, was 
clinically assessed.  Upper respiratory complaints, including 
sinus drainage and nasal congestion, in April 1987 and 
October 1988, resulted in diagnoses of a viral illness, not 
sinusitis.  In May 1989, the veteran reportedly was 
prescribed Entex, Actifed and Motrin for recurrent sinusitis 
and the maxillary sinuses reportedly were tender in June 
1989; however, a sinus scan was within normal limits and 
sinusitis was not revealed.  In September 1989, when she 
complained of nasal congestion and maxillary tenderness was 
elicited, sinus illumination reportedly showed visible 
borders but sinusitis, again, was not noted.  In October 
1989, when the veteran had swelling, tenderness and 
adenopathy, there was a diagnosis of bacterial maxillary and 
frontal sinusitis.  However, that episode is not shown to 
have been chronic.  The subsequent Report of Medical Board 
contains no mention of any abnormality of the sinuses.  

While Actifed for her sinuses was indicated in December 1989 
and the VA examination in July 1990 reflected complaints of 
sinus problems, apparently headaches and a pressure sensation 
in the cheek, the actual examination was termed not 
remarkable.  Likewise, on a special VA examination of the 
nose and sinuses in November 1996, all physical findings were 
normal.  Additionally, a sinus X-ray series showed no 
significant mucosal thickening in the maxillary sinuses and 
no air fluid levels and the impression was an unremarkable 
sinus series.  The clinical diagnosis was rhinitis, not 
sinusitis.

Based on a review of the entire record, the Board finds that 
there is no competent, medical evidence that the veteran 
currently has sinusitis and that such is related to service 
despite the relevant complaints and findings in service.  
Although the veteran no doubt believes that she has chronic 
sinusitis of service origin, she is not competent, as a lay 
person, to diagnose any symptoms.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In the absence of medical evidence of 
current sinusitis related to service, the claim for 
entitlement to service connection for sinusitis is not well 
grounded.  

Factual Background TMJ Syndrome

Service dental records dated from June 1985 to October 1989 
include multiple dental X-ray films and multiple dental 
treatments for tooth restoration (August 1985), toothaches, 
gum soreness after a tooth was filled (April 1987), cold 
sensitivity and pain while chewing related to a cracked tooth 
(May 1987), extreme tooth pain associated with irreversible 
pulpitis and acute periradicular periodontitis (May 1987, 
November 1987, June 1988), and localized mild gingivitis 
(October 1987).  In November 1987she complained of a 
sensitive facial nerve with slight tingling on her face above 
canine tooth number (#) 6 in April 1988.  Slight paresthesia 
was assessed.  Dental health history included sinus trouble 
with hay fever.  She was seen for sore gums related to an 
abrasion of tooth #31 in July 1988.  In August 1988, she 
experienced postoperative inflammation and hyperocclusion 
after root canal therapy on tooth #19.  In March 1989, her 
dental health history included her checking a problem list 
that contained sinusitis and "painful joints (including 
jaw)".  The dental assessment included dental caries, plaque 
and gingivitis.  

The veteran's disability compensation claim submitted in 
April 1990 did not include any jaw disability.  

On a VA examination in July 1990, there was no diagnosis 
involving the jaw.  

A communication regarding a disability claim from the veteran 
in September 1990 does not mention the jaw.  

VA outpatient dental treatment records dated from July 1990 
to December 1992 show that the veteran had received crown 
work on multiple teeth.  She gave a history of having had 3 
wisdom teeth (3d molars) extracted in 1985.  In May 1991, it 
was indicated that she had a large blood supply to the lower 
jaw from large blood canals.  She was seen various times for 
soreness around various teeth that had been treated.  In 
October 1992, she came in complaining of left-sided facial 
pain.  Her teeth were not tender.  Probable muscular pain 
from TMJ disorder was recorded.  She was scheduled for a TMJ 
occlusion examination.  In November 1992, the TMJ examination 
revealed right TMJ tenderness to palpation.  The left 
masseter and right and left lateral pterygoids were tender to 
palpation.  A history of emotional stress with her job was 
recorded.  Pain, when present, was in the left maxilla all 
the way to the mid-line and masseter area.  An impression was 
taken for splint therapy and jaw relation records.  In 
December 1992, a splint was inserted and equilibrated.  

VA outpatient treatment records indicate that in March 1993 
the veteran was receiving treatment for TMJ (syndrome).   

VA outpatient dental treatment records dated in March 1995 
show that the veteran was seen for complaints of bilateral 
muscle pain.  She reportedly was suffering from muscle 
splinting and some tension from a bite change due to 
temporary crowns.  In July 1995, the pterygoids, laterally, 
were extremely painful and the medials were slightly painful.  
The masseters were splinting and very painful.  Moist heat, 
Robaxin and Valium were prescribed.  After adjustment of her 
maxillary splint, she reportedly was better.  

The veteran had a personal hearing before a hearing officer 
at the RO in November 1995.  She testified that she started 
to have a TMJ problem a couple of years after she went on 
active duty.  The veteran testified that she had undergone 
various dental procedures during service, including four root 
canals, and she described a lot of tooth pain that she had 
not realized was muscular pain.  She stated that her root 
canals did not relieve her pain totally.  Within 90 days 
following active service, she resumed dental treatment.  She 
described rearticulation of her teeth and continued rocking 
of her jaw that would require more treatment.  She felt her 
TMJ problem had resulted from dental problems during active 
service and reported that she had to use a splint to relax 
the muscles and keep her jaw from dislocating, which was very 
painful.  The veteran also stated that she had been told that 
she had a jaw problem during active service but it had never 
been made a part of the record.  A rubber wedge reportedly 
had been used to keep her jaw separated during dental 
treatment and her jaw had dislocated so that it would have be 
to popped back into place after treatment.  She believed that 
keeping her jaw wedged during inservice treatment and an 
original abscess during active service that resulted in a 
filling that was larger than the original tooth causing an 
altered bite and her TMJ syndrome.  Her formal diagnosis of 
TMJ syndrome was reported to have been in 1992.  Transcript.

A VA dentist, Dr. Ricks, reported in March 1996 that the 
veteran's dental treatment was a carryover from the problems 
and treatment she had during active service.  A number of 
dental procedures reportedly were performed during active 
service but needed follow up reportedly had not been 
performed.  The needed follow up was and had been performed 
by VA.  It was indicated that, unless she had sustained some 
trauma or was in a traumatic event, TMD (temporomandibular 
dysfunction) was a slow developing process which might be 
hard to detect in its early stages.  

In an April 1996 VA dental record, apparently written by Dr. 
Ricks, it was recorded that the veteran's TMJ problems had 
been increasing since the cessation of physical and 
chiropractic therapy.  Continuing sinus problems reportedly 
were aggravating her TMJ problems.  It was noted that the 
combination of medical problems and stress levels would 
continue to aggravate the TMJ problem and that hopefully VA 
would decide to make the veteran service connected for her 
medical and dental conditions so that should could be cared 
for properly.  

On a VA examination in June 1996, the veteran's history of 
dental problems and TMJ problems was noted.  The examiner 
remarked that all her symptoms, TMJ, irritable bowel, lactose 
intolerance, and gastric motility were diseases known to be 
related to psychosomatic overlay.  

On a VA nose and sinuses examination in November 1996, it was 
noted that the veteran reportedly had had TMJ symptoms since 
about 1985.  She reportedly had passed out from heat 
exhaustion, fell and hit her chin, with bruising and 
swelling.  She also had had some dental work involving some 
fillings and had not been in too good condition.  Following 
these events, she stated that she began to have symptoms in 
her jaw area.  If she opened her mouth wide, it reportedly 
hurt.  The right TMJ reportedly had been sore and the left 
TMJ had been tight.  She stated that she had two sets of 
dental splints that she wore, one during the day and the 
other at night.  She reportedly was aware that she had bite 
problems that came and went.  It was recorded that she had 
had chiropractic treatments about twice a week over the 
previous year.  She stated that these had helped around her 
jaw area and around her neck.  Objectively, she showed a 
trembling jaw on opening and closing and pain in the TMJ 
areas, bilaterally, worse on the right, and pain in the 
sternomastoid muscle and the posterior cervical spine 
muscles, bilaterally.  Diagnostic and clinical tests 
disclosed pain and tenderness in both TMJs and the muscles of 
chewing surrounding the TMJs.  There appeared to be muscular 
spasm.  The diagnoses were allergic rhinitis and TMJ 
syndrome, bilaterally.  

On a VA dental examination in November 1996, history was 
recorded of multiple dental procedures during active service 
and cranio-mandibular dysfunction syndrome since 1992, after 
extraction of wisdom teeth.  The veteran complained of TMJ 
pain to pressure during chewing and to finger pressure on the 
right TMJ.  On range of motion study, vertical divergence was 
to 40 millimeters (mm), right divergence to 8 mm, left 
divergence to 8mm, and protrusion to 10 mm.  She claimed pain 
on lateral, posterior and superior palpations of the right 
TMJ.  Occlusion showed prematurity on the left side with 
anterior and right slide of 0.5mm.  There was possible 
posterior interference with lateral movements.  Poor chewing 
function was shown as a disabling effect on everyday 
activities.  Myofascial pain (headaches) were shown as 
ancillary problems as a result of the dental condition.  
Cranio-mandibular dysfunction was diagnosed.  

The veteran had another personal hearing before a hearing 
officer at the RO in September 1997.  The veteran testified 
that after discharge from active service, she started right 
away with dental treatment.  She testified that her first 
dental problems occurred when she had three wisdom teeth 
pulled during basic training.  She reportedly experienced a 
sore neck, headache, jaw pain and swollen jaws.  She then 
passed out and fell, cracking her face on asphalt during 
active service, and felt that that injury caused misalignment 
of her jaw.  After that injury, she recalled experiencing 
headaches, earaches, and pain down the side of her neck, like 
a nerve pain, but the doctors reportedly indicated that she 
had a sinus problem.  She stated that her mouth was small so 
her jaw had to be hyperextended with wedges and this 
dislocated her jaw, requiring manipulation and work until it 
snapped back into place following treatment.  Reportedly 
during service an endotherapist told her that she had TMJ 
syndrome, and the veteran indicated that possible TMJ was 
recorded in her dental records in about 1987.  She was 
evaluated, she stated, for crowns, not for TMJ symptoms.  She 
testified that she first found out about TMJ problems when 
she was discharged and saw a dentist who recommended a 
chiropractor for her jaw problem.  A chiropractor reportedly 
told her that her jaw had been out for some time, possibly 
many years, and that dental treatment was aggravating that 
situation.  Adjustments of her jaw would only last so long 
because of the stretching of the muscles and the joints.  She 
reportedly had to go through complete rehabilitation for her 
jaw.  Transcript.  

VA dental records, dated in 1997 and 1998, that were 
submitted to the Board by the veteran reflect continued 
treatment for dental problems. In January 1998 it was noted 
that a maxillary occlusion splint was to be inserted and worn 
24 hours.  A week later the splint was adjusted and it was 
noted that there had been no change in the veteran's TMJ 
symptoms.  

Analysis

The veteran's service dental records have been reviewed, as 
have her service medical records.  Although the records 
reflect that she received extensive dental treatment during 
service, they do not show that she had TMJ syndrome, from 
trauma from a fall or otherwise.  She did check a problem 
list in March 1989 of joint problems (including jaw), but no 
details were provided.  In any event, there simply is no in-
service finding of TMJ syndrome or dysfunction.  Her 
complaint in July 1990 of a pressure sensation in her cheek 
was not associated with any jaw complaint and no related 
objective finding was made at that time.  Detailed 
postservice VA dental records show no indication of TMJ 
syndrome until October 1992.  Without prior history 
indicated, she came in with complaints of left-sided facial 
pain.  Records of prior VA dental treatment, from July 1990, 
do not reflect a TMJ disorder; such was first documented in 
October 1992.  No dentist of record has indicated 
manifestations of TMJ syndrome prior to October 1992.  The 
March 1996 statement by Dr. Ricks regarding the nature of TMJ 
syndrome, either traumatic or slowly developing, does not 
refer to any inservice injury, disease, or circumstance, or 
otherwise suggest that TMJ syndrome had its onset during or 
otherwise was related to service.  The veteran's self-stated 
a history of TMJ syndrome during active service, as presented 
on the VA examination in June 1996, is entirely without 
medical support.  The veteran, as a lay person, is not 
qualified to determine whether any jaw or other symptoms 
during service were manifestations of a TMJ disorder.  
Without a showing of TMJ syndrome until a few years after 
service, and lacking medical evidence connecting the post-
service TMJ syndrome to any dental disorder or incident of 
service, there is no basis on which to find that the claim is 
well grounded.  

Although the veteran has indicated that certain VA dentists 
have told her that her TMJ problems are related to service 
and have made formal statements to that effect, the March 
1996 statement from Dr. Ricks did not relate TMJ problems to 
service.  Although he stated that such was slow developing if 
not due to trauma, that comment is insufficient to relate it 
to service since he gave no frame of reference for the 
meaning of "slow." Additionally, it is noted that in an 
outpatient record Dr. Ricks commented that hopefully VA would 
decide to make the veteran service connected for her medical 
and dental conditions so that they could be cared for 
properly.  That statement does not, in the Board's opinion, 
make the claim well grounded.  It does not express the 
author's opinion, as a dentist, that the veteran's TMJ 
dysfunction had its onset during or was otherwise related to 
service and does not state the basis for hoping that the 
veteran's medical and dental conditions would be made service 
connected, other than so that they could be treated by VA.  
Such is insufficient to make the claim well grounded.  

When the Board addresses in its decision questions that have 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
she has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In light of the veteran's failure to 
meet the initial burden of the adjudication process regarding 
her claims seeking service connection for sinusitis and TMJ 
syndrome, the Board concludes that she has not been 
prejudiced by the decisions on such issues herein.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish well grounded claims, 
and she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claims.  McKnight v. Gober, No. 97-7062 
(Fed.Cir. Dec. 16, 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).


ORDER

Entitlement to service connection for sinusitis and for TMJ 
syndrome is denied.


REMAND

The veteran is claiming, essentially, that she has a 
gastrointestinal disorder due to medication taken during and 
since service for her service-connected bilateral lymphedema 
praecox.  Her service medical records reflect a variety of 
gastrointestinal complaints variously diagnosed.  In June 
1991 there is medical evidence indicating gastrointestinal 
symptoms due to Motrin.  In February 1992, the veteran was 
noted to have gastritis due to ibuprofen (Motrin), which is 
shown to have been prescribed for service-connected 
lymphedema.  

For the first time on a medical examination (VA) in July 
1992, the veteran described a feeling that her food would not 
digest.  Epigastric and abdominal pain and cramping were 
attributed to nonsteroidal anti-inflammatory drug usage.  
Clinical findings in September 1994 supported the presence of 
IBS, with a slight possibility of Crohn's disease.  The first 
medical evidence of a motility disorder, delayed gastric 
emptying, was in March 1995.  The cause was not identified.  
However, in August 1995, it was indicated that medication 
prescribed for TMJ syndrome (not service-connected) had 
produced symptoms of slowed gastric emptying because of the 
effects of those drugs, Diazepam and Robaxin, on the smooth 
muscles of peristalsis.  VA outpatient treatment records in 
July 1996 indicate that the only gastrointestinal disorder 
was dyspepsia of the gastric dysmotility type. 

Since there have been clinical notations of gastrointestinal 
symptoms due to the use of nonsteroidal anti-inflammatories 
for treatment of a service-connected disability, the Board 
finds that the case should be reviewed by a physician who can 
then state an opinion based on the evidence.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify or submit any additional medical 
evidence tending to show that she 
currently has gastrointestinal disability 
that had its onset during service or was 
caused or aggravated by use of 
nonsteroidal anti-inflammatory drugs for 
treatment of her lymphedema praecox.  Any 
evidence identified should be obtained by 
the RO. 

2.  After the above has been completed to 
the extent possible, the veteran should 
be afforded an examination by a 
specialist in gastroenterology to 
determine the correct diagnoses of any 
gastrointestinal disorders present.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner.  All indicated diagnostic 
studies should be accomplished.  After 
examining the veteran and reviewing 
results of diagnostic studies and the 
entire claims folder, the examiner is 
asked to respond to each of the 
following: (1) What are the correct 
diagnoses of all gastrointestinal 
disorders present, specifically to 
include comment as to whether irritable 
or irregular bowel syndrome/motility 
disorder is present; (2) did any 
currently diagnosed gastrointestinal 
disorder, specifically to include 
irritable or irregular bowel 
syndrome/motility disorder have its onset 
during service; (3) was any current 
gastrointestinal disorder, specifically 
to include irritable or irregular bowel 
syndrome/motility disorder if found, as 
likely as not caused or permanently 
worsened as the result of treatment of 
the veteran with nonsteroidal anti-
inflammatory drugs for her service-
connected lymphedema praecox (but not for 
any nonservice- connected disability such 
as TMJ syndrome).  

3.  Thereafter, the RO should ensure that 
the Board's questions have been addressed 
by the examiner.  The claim for service 
connection should then be readjudicated, 
with consideration of whether a 
gastrointestinal disorder is of service 
origin or was cause or aggravated by a 
service-connected disability or treatment 
therefor.  If the benefit sought remains 
denied, a supplemental statement of the 
case should be issued with opportunity to 
respond.  The case should then be 
returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 18 -


